Case 0:17-cv-60426-UU Document 275-1 Entered on FLSD Docket 10/29/2018 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 17-cv-60426-UU

   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.

         Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

     Defendants.
                                                  /

                           DEFENDANTS’ NOTICE OF SEALED FILING

             Defendants BuzzFeed, Inc. and Ben Smith hereby provide notice pursuant to Southern

   District of Florida Local Rule 5.4(b)(1) and the Court’s Order entered September 19, 2018,

   Dkt. 205 (the “September 19 Order”), of the filing of Defendants’ Opposition to Plaintiffs’

   Motion to Exclude the Testimony of Anthony Ferrante, and the exhibits thereto.

             Good cause exists for the sealing of these papers because they contain information and

   documents that were designated Confidential or Attorneys’ Eyes only pursuant to the Court’s

   Amended Protective Order, Dkt. 97, and information and documents disclosed by the U.S.

   Government under the terms of the Court’s Protective Order entered August 24, 2018, Dkt.

   194.

             Pursuant to the September 19 Order, Defendants will file a public, redacted version of

   this Motion and its supporting papers within seven days.
Case 0:17-cv-60426-UU Document 275-1 Entered on FLSD Docket 10/29/2018 Page 2 of 2




   Dated: October 29, 2018
                                    Respectfully submitted,
                                    /s/ Katherine M. Bolger
                                    Katherine M. Bolger
                                    Nathan Siegel
                                    Adam Lazier
                                    Alison Schary
                                    DAVIS WRIGHT TREMAINE LLP
                                    1251 Avenue of the Americas, 21st Floor
                                    New York, New York 10020
                                    katebolger@dwt.com
                                    nathansiegel@dwt.com
                                    adamlazier@dwt.com
                                    alisonschary@dwt.com

                                    /s/ Roy Black
                                    Roy Black
                                    Jared Lopez
                                    BLACK, SREBNICK, KORNSPAN & STUMPF,
                                    P.A.
                                    201 So. Biscayne Boulevard
                                    Miami, Florida 33131
                                    rblack@royblack.com
                                    jlopez@royblack.com

                                    Counsel for Defendants
